Title: From John Adams to Edmund Jenings, 24 October 1781
From: Adams, John
To: Jenings, Edmund



Amsterdam Octr. 24th 1781
Sir

I have never answered your favor of August 22d.
As to the Letters inclosed, I can say nothing. I cannot advise your Friend to take much Trouble about the Affair, because I think Congress will not be able to attend much to such things until the War is over. It is wholly out of my department, and I can do nothing in it, unless it be to inclose these or any other proposals to my Constituents. I rather think however that Congress would not enter into any Treaty of such a Nature with a British Subject. They are for cutting off every Fibre that ever did or ever can serve as a Ligament between the two Countries, until the English shall come to their Senses, which will not be before the day of Judgment.
Inclosed is a Bill for ten Guineas, two of which are intended for each of the Persons to whom the Letter is addressed who are Prisoners in Mill Prison, Job Field, Briant Newcomb, Samuel Curtis, Jeriah Bass, Ed Savil poor fellows! Your Care of the Letter and the Bill will much oblige, Sir, your humble Servt.

J. Adams


Pray is the Abby Reynal at Brussels?

